Heisel, J.,
charging the jury:
This is an action brought by the plaintiff, Anna Schilling, against the defendant, William H. Osten, for the recovery of damages for injuries alleged to have been suffered by her, by reason of his failure to carry out a promise or agreement to marry her.
She claims that on the tenth day of March, 1917, after an acquaintance of about two years the defendant proposed marriage to her and she accepted his proposal; that said agreement to marry was to have been carried into effect, and said marriage solemnized during the months of April or May, 1917, or as soon thereafter as possible, and that defendant subsequently refused to carry out his said agreement.
The defendant admits the promise to marry the plaintiff, as claimed by her, and also admits his- failure to carry such promise into execution, but denies that the plaintiff suffered any material injury thereby, and adduced evidence to show the circumstances under which the engagement was broken for the purpose of reducing the amount of damages.
[1,2] The contract of marriage and the breach thereof having been admitted by the defendant, you should find a verdict in favor of the plaintiff. In fixing the amount of damages she is entitled to receive, you may take into consideration any injury to her health, her mental suffering, or distress of mind, if any, occasioned by the failure to carry out the engagement; any loss of time and expense incurred in preparation for the marriage and *528such loss in her business of teaching music and languages, if any, as resulted from his failure to marry her; and from the evidence find such an amount, as will in your judgment, reasonably compensate her for such loss as she may have thus sustained.
[3] In actions of breach of promise of marriage, it is also competent for the purpose of ascertaining the damages for you to consider the motives that actuated the defendant in entering into and breaking the contract. If he entered into the contract and broke it with a bad motive and a wicked heart, you may consider that in reaching your conclusion. On the other hand, it is also competent for the defendant to show in mitigation of damages that his motives in entering into and breaking the engagement were not bad, and that his conduct was neither cruel nor malicious, and that the plaintiff was not in fact injured and suffered only nominal damages.
[4] You are the sole judges of the credibility of the witnesses and the weighhof their evidence, and it is from the evidence under the law as we have announced it, you are to ascertain the amount of the verdict in this case.
Verdict for plaintiff.